Case: 20-11122     Document: 00515909532           Page: 1   Date Filed: 06/22/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-11122                         June 22, 2021
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ngoc Hong Nguyen,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:08-CR-119-18


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Ngoc Hong Nguyen was sentenced to eight months of imprisonment
   and 26 months of supervised release after he pleaded true to violating the
   terms of his supervised release.             On appeal, he challenges the
   constitutionality of 18 U.S.C. § 3583(g), which mandates revocation of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11122       Document: 00515909532           Page: 2     Date Filed: 06/22/2021




                                      No. 20-11122


   supervised release and a term of imprisonment for any offender who violates
   certain conditions of supervised release, including possessing a controlled
   substance or refusing to comply with the drug-testing requirement.
          Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Nguyen
   contends that § 3583(g) is unconstitutional because it requires revocation of
   a term of supervised release and imposition of a term of imprisonment
   without affording the defendant the constitutionally guaranteed right to a
   jury trial. He concedes that his challenge is foreclosed under United States v.
   Garner, 969 F.3d 550 (5th Cir. 2020), as revised (Aug. 14, 2020), cert. denied,
   141 S. Ct. 1439 (2021), and raises the issue to preserve it for further review.
   The Government has filed an unopposed motion for summary affirmance
   and, alternatively, for an extension of time to file its brief.
          In Garner, we rejected the argument that Nguyen has advanced and
   held that § 3583(g) is not unconstitutional under Haymond. See Garner, 969
   F.3d at 551-53. Thus, Nguyen’s sole argument on appeal is foreclosed.
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED, its alternative motion for extension of time is DENIED AS
   MOOT, and the judgment of the district court is AFFIRMED. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                            2